Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 12/25/2020 havingclaims 1-17 pending and presented for examination.
Priority
2.  	Application filed on 11/22/2019  has FOREIGN APPLICATIONS CHINA 201910542442.1 06/21/2019  are acknowledged.
Drawings
3.  	The drawings were received on 11/22/2019and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 11/22/2019, 10/26/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 11/22/2019 is accepted by the examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
  	 Claim 1 recites the limitation "said cable" multiple limitations, even though there is a mention of a cable manufacturing method in preamble, claim doesn’t mention a cable in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 9-12 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20070168746 A1 Righi et al. (Hereinafter “Righi ").
  	As per claim 1,Righi teaches a cable manufacturing method that comprises: connecting a first data recovery and re-modulation (DRR) device and a first controller device of said cable to a first connector plug of said cable  the first controller device (para [0052-0053], fig.2, connecting plug 295 to a first data recovery and re-modulation 220 host computer and target computer 210 ), the first controller device operable in response to a host command to initiate a debug dump by the first DRR device and to store the debug dump in a nonvolatile memory (para [0054] [0072], fig. 5,establish a connection between the first controller device operable in response to a host command and initiating a debug dump so that dump in a nonvolatile memory of the target device); and coupling electrical signal conductors to the first DRR device to convey electrical transit signals to and from a second DRR device of said cable, the second DRR device being connected to a second connector plug of said cable (para [0043], coupling the host computer system to a another computer over the network adapter through the network to another computer which is a second DDR and is being connected by second connector network cable plug). 20070168746
	As per claim 2, Righi , ITOH teaches the method of claim 1, wherein the first controller device is operable in response to power-on events to configure the first DRR device using contents from the nonvolatile memory(para [0054] [0072], fig. 5, device is operable in response to power-on events to configure the first DRR device using contents from the nonvolatile memory). 
	As per claim 3, Righi , ITOH teaches the method of claim 1, wherein the first DRR device converts between the electrical transit signals and multiple outgoing and incoming data lanes conveyed by dedicated pins on the first connector plug, and wherein the first connector plug further includes dedicated pins for a two wire bus that conveys the host command and provides host access to the debug dump (para [0059], host computer provides dedicated connection pins for USB wire conveys the host command and provides host access to the debug dump and converts between the electrical transit signals and multiple outgoing and incoming data lanes conveyed by dedicated pins on the first connector plug ). 
	As per claim 9, Righi teaches a cable that comprises: a first end connector having a first data recovery and re-modulation (DRR) device and  a first controller device connected to a first connector plug (para [0052-0053], fig.2, connecting plug 295 to a first data recovery and re-modulation 220 host computer and target computer 210 ),, the first controller device operable in response to a host command to initiate a debug dump by the first DRR device and to store the debug dump in a first nonvolatile memory ( (para [0054] [0072], fig. 5,establish a connection between the first controller device operable in response to a host command and initiating a debug dump so that dump in a nonvolatile memory of the target device);; a second end connector having a second DRR device and a second controller device connected to a second connector plug (para [0043], coupling the host computer system to a another computer over the network adapter through the network to another computer which is a second DDR and is being connected by second connector network cable plug ); and electrical signal conductors that convey electrical transit signals between the first and second DRR devices (para [0043], network connection electrical signal provides the connection between first and second hosts). 
	As per claim 10, Righi teaches the cable of claim 9, wherein the first controller device is operable in response to power-on events to configure the first DRR device using contents from the nonvolatile memory (para [0054] [0072], fig. 5, device is operable in response to power-on events to configure the first DRR device using contents from the nonvolatile memory).
	As per claim 11, Righi teaches the cable of claim 9, wherein the first DRR device converts between the electrical transit signals and multiple outgoing and incoming data lanes conveyed by the first host connector on dedicated pins, and wherein the first host connector further includes dedicated pins for a two wire bus that conveys the host command and provides host access to the debug dump (para [0059], host computer provides dedicated connection pins for USB wire conveys the host command and provides host access to the debug dump and converts between the electrical transit signals and multiple outgoing and incoming data lanes conveyed by dedicated pins on the first connector plug ). 
	As per claim 12, Righi teaches the cable of claim 9, wherein the second controller device is operable to initiate a debug dump by the second DRR device and to store the debug dump in a second nonvolatile memory (para [0054] [0072], fig. 5,establish a connection between the first controller device operable in response to a host command and initiating a debug dump so that dump in a nonvolatile memory of the target device ). 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  4-6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Righi , ITOH further view of US PG Pub US 20050027892 A1 to McCabe et al (hereinafter McCabe).
	As per claim 4, Righi , ITOH teaches the method of claim 1, McCabe teaches further comprising: packaging the first connector plug, the first DRR device, and the first controller device, as a first end connector of a cable (para [0107], local mirroring unit provides first connector plug, the first DRR device, and the first controller device, as a first end connector of a cable ); and packaging the second connector plug, the second DRR device, and a second controller device, as a second end connector of the cable( para [0107], remote unit module provides the second connector plug, the second DRR device, and a second controller device, as a second end connector of the cable ). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Righi by packaging the first connector plug, the first DRR device, and the first controller device, as a first end connector of a cable ; and packaging the second connector plug, the second DRR device, and a second controller device, as a second end connector of the cable as suggested by McCabe, this modification would benefit   Righi for enabling a better connection reestablishment mechanism.
	As per claim 5, Righi , ITOH teaches the method of claim 4, McCabe teaches further comprising: plugging the first and second end connectors into interface ports of automated test equipment (ATE), the ATE transmitting data across the cable while monitoring for packet loss or link failure (para [0150] [0106], plugging connectors to local mirroring unit and remote mirroring unit an transmitting data across the cable while monitoring for packet loss or link failure ). US 20050027892 A1
Examiner supplies the same rational as supplied in claim 7.
	As per claim 6, Righi , ITOH teaches the method of claim 5, McCabe teaches further comprising: upon detection of packet loss or link failure by the ATE, sending the host command to initiate the debug dump (para [0150], detection of packet loss or link failure by the ATE, sending the host command to initiate the debug dump). 
Examiner supplies the same rational as supplied in claim 7.
	As per claim 14, Righi , ITOH teaches a communications method that comprises: supplying power via a first connector plug to a first end connector of a cable, the first end connector having a first data recovery and re-modulation (DRR) device connected to the first connector plug to convert outgoing data lanes into electrical transit signals for transmission to a second end connector and to convert electrical transmit signals received from the second end connector into incoming data lanes (para [0052-0053], fig.2, connecting plug 295 to a first data recovery and re-modulation 220 host computer and target computer 210,   fig. 5,establish a connection between the first controller device operable in response to a host command and initiating a debug dump so that dump in a nonvolatile memory of the target device) , and further having a first controller device that configures operation of the first DRR device in response to power-on events ( para [0054] [0072], fig. 5, device is operable in response to power-on events to configure the first DRR device using contents from the nonvolatile memory); 
 	McCabe teaches monitoring for packet loss or link failure while sending the outgoing data lanes and receiving the incoming data lanes (para [0150], monitoring for packet loss or link failure while sending the outgoing data lanes and receiving the incoming data lanes ); and upon detecting packet loss or link failure, triggering the first controller device to initiate a debug dump by the first DRR device (para [0006], debug dump includes link status, frequency offset, and signal information ). 
Examiner supplies the same rational as supplied in claim 7.
	As per claim 15, Righi McCabe teaches the method of claim 14, further comprising: causing the first controller device to transfer the debug dump from volatile memory in the first DRR device to nonvolatile memory in the first controller device ( para [0054] [0072], to transfer the debug dump from volatile memory in the first DRR device to nonvolatile memory in the first controller device ). 
	As per claim 16, Righi McCabe teaches the method of claim 14, further comprising: accessing nonvolatile memory of the first controller device to retrieve the debug dump (( para [0054] , device to retrieve the debug dump for processing ).
 	Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Righi further view of US PG Pub US 20050086563 A1 to Carballo et al (hereinafter Carballo).
	As per claim 7, Righi , ITOH teaches the method of claim 6, Carballo teaches wherein the debug dump includes link status, frequency offset, and signal margin ( para [0006], debug dump includes link status, frequency offset, and signal information). US 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Righi by teaches wherein the debug dump includes link status, frequency offset, and signal margin as suggested by Carballo, this modification would benefit   Righi for an efficient data transfer between source and destination devices.
	As per claim 13, Righi , ITOH teaches the cable of claim 9, Carballo teaches wherein the debug dump includes link status, frequency offset, and signal margin (para [0006], debug dump includes link status, frequency offset, and signal information ). 
Examiner supplies the same rational as supplied in claim 7.
	Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Righi , ITOH, McCabe further view of US PG Pub US 20050086563 A1 to Carballo et al (hereinafter Carballo).
 	As per claim 17, Righi , ITOH, McCabe teaches teaches the method of claim 16, Carballo teaches wherein the debug dump includes link status, frequency offset, and signal margin ( para [0006], debug dump includes link status, frequency offset, and signal information).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Righi by teaches wherein the debug dump includes link status, frequency offset, and signal margin as suggested by Carballo, this modification would benefit   Righi for an efficient data transfer between source and destination devices
Response to Arguments
	On page 1 of applicant's arguement regarding claim 1 applicant argues that, "In rejecting the claims, the Office cites Righi paragraphs 52-53 and computers 210, 220 of Fig. 2. However, computers 210, 220 clearly do not perform CDR and re-modulation, and even if the Office intended to argue that USB/adapter 290 functions as a DRR device, (1) Righi teaches only one such device; and (2) that device is not part of a cable's connector and thus not involved in a cable manufacturing method as recited in claim 1. Nor do McCabe and/or Carballo appear to correct these deficiencies. For at least these reasons, independent claim 1 and its dependent claims 2-7 are allowable over the cited art". Applicant doenst claim the limitation CDR and remodulation in the claim language, applicant is reciting a device. In para [0052-0053], fig.2, connecting plug 295 to a first data recovery and re-modulation 220 host computer and target computer 210, in which general purpose computer can do the function of modulation and recovery.
Allowable Subject Matter
 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20170176523 A1; US Patent Publication US 20100100766 A1,   US Patent Publication US 20060168471 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467